Title: To Thomas Jefferson from Benjamin Henry Latrobe, 26 January 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear  Sir, 
                     Wilmington, Jany. 26th. 1805
                  
                  My very frequent absence from home at the Ch. & Del. Canal, occasions a great unpunctuality in my correspondence, & I have to apologise for not sooner answering Your letter of the 16th. Jany.
                  Immediately after hearing of the passing of the appropriation law by the Senate, I will come to Washington, & in the mean time endeavor to digest a system of procedure for the next season, to be laid before on my arrival.—There cannot be a better floor than the tile floor you propose unless it were a Marble floor for which the small squares could be easily & cheaply procured from Italy. But I believe the Tile floor, answering quite as good a purpose, will be much the cheapest.—The Glass must very probably be imported. Very excellent Glass has been made at Boston, I believe by remelting the broken Glass collected in our cities. I am uncertain whether the furnace is now at work. Some time ago it was not.—As an encouragement to home industry, & also because I know of no foreign Glass superior to Boston Glass, you will perhaps think it proper for me to make the necessary enquiries.
                  Mr Lenthall has given me a regular account of the difficulties which have attended the drainage of the roof of the Prs. house. I am almost in despair about parapet roofs in this climate. When I am in Washington, I will devote every attention to it, and shall be happy to adopt any proposal of Mr Lenox which is likely to obviate the difficulties which invariably attend this sort of roof in Winter.—
                  Before I go to Washington I shall run up to Philadelphia for a day, & take care that the stoves fail not to go to Richmond as soon as the frost breaks. It has thawed powerfully for the last 48 hours, but our little river (the Christiana) is still tight.—
                  I still write with Mr Peale’s old polygraph. He has made me one on the new plan,—just such a one as you propose sending to Mr. Volney.—The Billet Polygraph, is an idea which will be invaluable to me who move about so much, & am always at a loss when from home. But a further improvement occurs to me which will enable me to write & copy letters of the usual size & form with such a polygraph,—namely,—by placing the penholders in such a manner upon the bar, that the hand will seize them, at right angles with the present movement,—&—the polygraph being also placed at right angles with its present position & the paper folded across the middle of the page the Copy will be made above the original. If the polygraph were made thus, it would also require a different position of the inkstands, and the Gallows would render the dipping less convenient. Habit however would soon teach the—side-way—movement necessary to dip with freedom.—
                  The Vice president passed thro’ this place yesterday, & I saw him for a moment.—The fitting up the Senate chamber for the Trial of Judge Chase,—for which I gave a plan, & a compleat set of drawings, has it seems been a subject of some difficulty. I fear that the ideas of Mr Blodgett which have been adopted have not been as satisfactory in the execution as they were in description. I had notice only of the services I could render on the day of my departure, which I could not then postpone,—and I have since exerted myself to give every assistance which correct drawings, & the talents & industry of Mr Lenthall could yield.—I frequently find myself in the situation of Lazarillo in the play,—with this difference against me,—that a Unity of services can never arise out of the Union, of my master, the United States, with my mistress the Canal Company.—Otherwise it happens,—as usual,—that my mistress uses me with the greatest severity, of the two
                  With the sincerest respect I am Your faithful hble Servt
                  
                     B H Latrobe.
                  
               